Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's response filed under 37 C.F.R. § 1.111 in response to a Non-Final Office Action. Claims 1, 4, 6-8, 10, 13, and 30-31 have been amended; Claims 32-34 have been added; Claims 2-3, 14, 16-22, 25 and 27-29 canceled. Claims 1, 4-13, 15, 23-24, 26, and 30-34 are subject to examination.
Acknowledgement is made to the Applicant’s amendment to claim 10 to obviate the previous objection. The previous objection to claim 10 is hereby withdrawn.

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 34 recites “the HARQ-ACK information is mapped on PUSCH data symbols” in line 4. It is not clear to the examiner if “the HARQ-ACK” is referring back to “HARQ-ACK” of claim 1. “HARQ-ACK” of claim 1 is associated with the second traffic type and the PUCCH of claim 34 is associated with eMBB. As best understood by the examiner and for the purpose of applying prior art, the examiner considers “the HARQ-ACK” of claim 34 as eMBB HARQ-ACK.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li hereafter) (US 20190045546 A1) in view of HUANG et al. (HUANG hereafter) (US 20190320431 A1) and in further view of in view of Ying et al. (Ying hereafter) (US 20180368117 A1).
 
Regarding claim 1, Li teaches, A method for signal transmission, comprising: 
determining, by a user equipment (UE), a sending mode of a plurality of uplink channels in a case where overlapped symbols of the plurality of uplink channels exist in time domain (Li; The PUCCH HARQ-ACK of URLLC 321 collides with the PUSCH eMBB 331 in the time domain … If the UE has enough transmitting power for both eMBB 331 and URLLC 321, both eMBB and the URLLC can be transmitted, Par. 0034 [Note that although Fig. 3 shows time overlap, but did not show symbols, however Fig. 19 of Ying shows each slot has 7 symbols]); and 
sending uplink signals carried by the plurality of uplink channels according to the determined sending mode (Li; If the UE has enough transmitting power for both eMBB 331 and URLLC 321, both eMBB and the URLLC can be transmitted, Par. 0034); 
the plurality of uplink channels comprises at least one physical uplink control channel, PUCCH, and at least one physical uplink shared channel, PUSCH (Li; The PUCCH HARQ-ACK of URLLC 321 collides with the PUSCH eMBB 331 in the time domain, Par. 0034); the plurality of uplink channels comprises a plurality of PUCCHs; or the plurality of uplink channels comprises a plurality of PUSCHs; 
wherein the UE receives uplink scheduling of PUSCH of a first traffic type in a t1 period (Li; At step-1, the UE scheduled with eMBB UL 303 with resource blocks 331, Par. 0034; When a UE needs to send a packet to eNB in the uplink, the UE gets a grant from the eNB that assigns a physical uplink shared channel (PUSCH) consisting of a set of uplink radio resources, Par. 0022) and receives a physical downlink shared channel, PDSCH, of a second traffic type in a t2 period or receives scheduling of PDSCH of the second traffic type in the t2 period (Li; At step-2, the UE has a URLLC PDSCH reception 311 and a corresponding HARQ-ACK feedback 312, Par. 0034 [Note that as shown in Fig. 3, 311 is URLLC PDCCH and 312 is URLLC PDSCH and both received on third URLLC slot]), wherein a hybrid automatic repeat request acknowledgement, HARQ-ACK, message corresponding to the PDSCH and a PUSCH corresponding to the uplink scheduling are both required to be sent in a tn period (Li; The PUCCH HARQ-ACK of URLLC 321 collides with the PUSCH eMBB 331 in the time domain, Par. 0034 [Note that as shown in Fig. 3, collision is on fifth URLLC slot]).  
	Although Li teaches that UE gets UL grant for eMBB PUSCH, but fails to explicitly show UL grant on timeline of Fig. 3. However, in the same field of endeavor, HUANG teaches in Fig. 7 and Par. 0087 that “the uplink grant may indicate a timing between the PDCCH communication and transmission of the PUSCH communication scheduled by the PDCCH communication (e.g., which may be referred to as a K2 value in the 3GPP specification)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li to include the use of timing of UL grant as taught by HUANG in order to receive PUSCH (HUANG; Par. 0087).
  	Although Li teaches that slots in Fig. 3, but Li-HUANG fails to explicitly show symbol in slots. However, in the same field of endeavor, Ying teaches in Fig. 19 and Par. 0237 that “slot 283 includes N.sup.DL.sub.symb (or N.sup.UL.sub.symb)=.sup.7 symbols”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG to include the use of time length of slot as taught by Ying in order to determine time length of symbols (Ying; Fig. 19).

Regarding claim 8, Li-HUANG-Ying teaches, The method for the signal transmission of claim 1, wherein the plurality of uplink channels comprise one PUCCH and one PUSCH: in a case where a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different and UCI contains at least one of an HARQ-ACK message (HUANG; PUCCH communication that includes ACK/NACK, Par. 0088), a channel state information (CSI) message, or an scheduling request (SR) message, the one PUCCH is sent and the one PUSCH is dropped (HUANG; if the PUCCH communication is scheduled to start in an earlier symbol than the PUSCH communication, then the earliest scheduled starting time may be a scheduled starting time of the PUCCH communication, Par. 0090; if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication, Par. 0097).  
  The rational and motivation for adding this teaching of HUANG is the same as for Claim 1.

Regarding claim 30, Li-HUANG-Ying teaches,  A user equipment, UE, comprising a memory, a processor and a computer program stored on the memory and capable of running on the processor, wherein the processor is configured to, when executing the computer program, perform processing of the method of claim 1 (See Claim 1 rejection).  

Regarding claim 31, HUANG teaches,  A non-transitory computer-readable storage medium, on which a computer program is stored, wherein the computer program is configured to, when executed by a processor, cause the processor to perform the following steps: 
determining a sending mode of a plurality of uplink channels in a case where overlapped symbols of the plurality of uplink channels exist in time domain (Li; The PUCCH HARQ-ACK of URLLC 321 collides with the PUSCH eMBB 331 in the time domain … If the UE has enough transmitting power for both eMBB 331 and URLLC 321, both eMBB and the URLLC can be transmitted, Par. 0034 [Note that although Fig. 3 shows time overlap, but did not show symbols, however Fig. 19 of Ying shows each slot has 7 symbols]); and 
sending uplink signals carried by the plurality of uplink channels according to the determined sending mode (Li; If the UE has enough transmitting power for both eMBB 331 and URLLC 321, both eMBB and the URLLC can be transmitted, Par. 0034); 
the plurality of uplink channels comprises at least one physical uplink control channel, PUCCH, and at least one physical uplink shared channel, PUSCH (Li; The PUCCH HARQ-ACK of URLLC 321 collides with the PUSCH eMBB 331 in the time domain, Par. 0034); the plurality of uplink channels comprises a plurality of PUCCHs; or the plurality of uplink channels comprises a plurality of PUSCHs; 
wherein the UE receives uplink scheduling of PUSCH of a first traffic type in a t1 period (Li; At step-1, the UE scheduled with eMBB UL 303 with resource blocks 331, Par. 0034; When a UE needs to send a packet to eNB in the uplink, the UE gets a grant from the eNB that assigns a physical uplink shared channel (PUSCH) consisting of a set of uplink radio resources, Par. 0022) and receives a physical downlink shared channel, PDSCH, of a second traffic type in a t2 period or receives scheduling of PDSCH of the second traffic type in the t2 period (Li; At step-2, the UE has a URLLC PDSCH reception 311 and a corresponding HARQ-ACK feedback 312, Par. 0034 [Note that as shown in Fig. 3, 311 is URLLC PDCCH and 312 is URLLC PDSCH and both received on third URLLC slot]), wherein a hybrid automatic repeat request acknowledgement, HARQ-ACK, message corresponding to the PDSCH and a PUSCH corresponding to the uplink scheduling are both required to be sent in a tn period (Li; The PUCCH HARQ-ACK of URLLC 321 collides with the PUSCH eMBB 331 in the time domain, Par. 0034 [Note that as shown in Fig. 3, collision is on fifth URLLC slot]).  
	Although Li teaches that UE gets UL grant for eMBB PUSCH, but fails to explicitly show UL grant on timeline of Fig. 3. However, in the same field of endeavor, HUANG teaches in Fig. 7 and Par. 0087 that “the uplink grant may indicate a timing between the PDCCH communication and transmission of the PUSCH communication scheduled by the PDCCH communication (e.g., which may be referred to as a K2 value in the 3GPP specification)”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li to include the use of timing of UL grant as taught by HUANG in order to receive PUSCH (HUANG; Par. 0087).
  	Although Li teaches that slots in Fig. 3, but Li-HUANG fails to explicitly show symbol in slots. However, in the same field of endeavor, Ying teaches in Fig. 19 and Par. 0237 that “slot 283 includes N.sup.DL.sub.symb (or N.sup.UL.sub.symb)=.sup.7 symbols”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG to include the use of time length of slot as taught by Ying in order to determine time length of symbols (Ying; Fig. 19). 


Claim 4-5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-HUANG-Ying in view of OPPO (OPPO hereafter) (“Remaining details on UCI multiplexing”, 3GPP TSG RAN WG1 Meeting #92, March 2018, submitted in IDS).

Regarding claim 4, Li-HUANG-Ying teaches, The method for the signal transmission of claim 1, wherein the plurality of uplink channels comprises one PUCCH and one PUSCH; and overlapped symbols of the one PUCCH and the one PUSCH exist in the time domain and a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different, and in a case where uplink control information (UCI) contains only a hybrid automatic repeat request acknowledgement (HARQ-ACK) message of 1 to 2 bits, the HARQ-ACK message is carried and sent on the one PUSCH (HUANG; the UE 120 may multiplex a PUCCH communication (e.g., that includes uplink control information (UCI), such as acknowledgment or negative acknowledgement (ACK/NACK) feedback and/or the like) and a PUSCH communication … the UE 120 may multiplex the PUCCH communication and the PUSCH communication by piggybacking the PUCCH communication in the PUSCH communication, which may include puncturing (e.g., dropping) one or more bits of the PUSCH communication and replacing the punctured PUSCH bit(s) with bit(s) of the PUCCH communication, Par. 0082).  
	Although HUANG teaches in Fig. 7 that “A/N” overlapping with PUSCH, but Li-HUANG-Ying fails to explicitly teach that UCI contains only HARQ-ACK. However, in the same field of endeavor, OPPO teaches in Section 2, “Proposal 3: When a SPS PUSCH partially overlaps with a PUCCH for dynamic HARQ-ACK, PUSCH is punctured by PUCCH”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying to include the use of priority of dynamic HARQ-Ack as taught by OPPO in order to puncture PUSCH (OPPO; Section 2).

Regarding claim 5, Li-HUANG-Ying-OPPO teaches, The method for the signal transmission of claim 4, wherein the UCI is sent on the one PUSCH in a manner of puncturing (HUANG; the UE 120 may multiplex the PUCCH communication and the PUSCH communication by piggybacking the PUCCH communication in the PUSCH communication, which may include puncturing (e.g., dropping) one or more bits of the PUSCH communication and replacing the punctured PUSCH bit(s) with bit(s) of the PUCCH communication, Par. 0082).  
  The rational and motivation for adding this teaching of HUANG is the same as for Claim 1.

Regarding claim 10, Li-HUANG-Ying-OPPO teaches, The method for the signal transmission of claim , wherein in a case where the UCI is sent on the one PUSCH, at least one of the following conditions is satisfied: 
the starting symbol of the one PUCCH is equal to the starting symbol of the one PUSCH (HUANG; if the PUSCH communication and the PUCCH communication start in the same symbol, then the threshold time may be determined, Par. 0128;  if all of the PDSCH communications corresponding to the PUCCH communications are received before the threshold time, then the UE 120 may multiplex ACK/NACK feedback, for the multiple PDSCH communications, in the PUSCH communication, Par. 0132) or the starting symbol of the one PUCCH is X1 symbols earlier than the starting symbol of the one PUSCH, wherein X1 is an integer greater than or equal to 1 and less than 14; 
a number of time domain symbols comprised in the one PUCCH is equal to or less than a number of time domain symbols comprised in the one PUSCH; 
a number of the overlapped symbols of the one PUCCH and the one PUSCH is greater than a predetermined fixed value X2, wherein X2 is an integer greater than or equal to 1 and less than 14; or a number of non-DMRS symbols in the overlapped symbols of the one PUCCH and the one PUSCH is greater than a predetermined fixed value X3, wherein X3 is an integer greater than or equal to 1 and less than 14; or 
a number of time domain symbols comprised in the one PUSCH is greater than a predetermined fixed value X4, wherein X4 is an integer greater than or equal to 1 and less than 14.
  The rational and motivation for adding this teaching of HUANG is the same as for Claim 1.

Regarding claim 15, Li-HUANG-Ying-OPPO teaches, The method for the signal transmission of claim 4. 
	wherein a priority of a traffic type corresponding to information carried by the PUCCH is higher than a priority of a traffic type corresponding to information carried by the PUSCH (Li; The scenarios represent the category of a higher priority traffic, such as the URLLC, has collision with a prior scheduled lower priority traffic, such as the eMBB, Par. 0026; when the URLLC is carried on … PUCCH … and the eMBB is scheduled on PUSCH, Par. 0029).  


Claim 6-7, 11, 13, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-HUANG-Ying and in further view of Takeda et al. (Takeda hereafter) (US 20200235865 A1).

Regarding claim 6, Li-HUANG-Ying teaches, The method for the signal transmission of claim 3. 
Li-HUANG-Ying fails to explicitly teach,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH; overlapped symbols of the one PUCCH and the one PUSCH exist in the time domain and a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different, and in a case where UCI contains only a HARQ-ACK message of 1 to 2 bits, in response to a number of resources occupied by the HARQ-ACK message transmitted on the one PUSCH less than or equal to a threshold X1, the HARQ-ACK message is carried and sent on the one PUSCH, otherwise, the HARQ-ACK message is carried and sent on the one PUCCH.  
However, in the same field of endeavor, Takeda teaches,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH (Takeda; Fig. 2B); overlapped symbols of the one PUCCH and the one PUSCH exist in the time domain and a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different, and in a case where UCI contains only a HARQ-ACK message of 1 to 2 bits, in response to a number of resources occupied by the HARQ-ACK message transmitted on the one PUSCH less than or equal to a threshold X1, the HARQ-ACK message is carried and sent on the one PUSCH (Takeda; in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the total is compressed to 2 bits by HARQ-ACK bundling, and the bits may be mapped by the puncturing processing of the PUSCH. Further, Par. 0070), otherwise, the HARQ-ACK message is carried and sent on the one PUCCH (Takeda; in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the HARQ-ACK is transmitted on the PUCCH that is transmitted in the case where the PUSCH does not exist, and a segment in which the PUSCH and the PUCCH temporally overlap may be dropped, Par. 0070 [Note that HUANG teaches in Par. 0097 that  if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying to include the use of bundling as taught by Takeda in order to compress HARQ-ACK bits (Takeda; Par. 0070).

Regarding claim 7, Li-HUANG-Ying teaches, The method for the signal transmission of claim 3. 
Li-HUANG-Ying fails to explicitly teach,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH: and wherein in a case where a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different and UCI contains only an HARQ-ACK message of more than 2 bits, the HARQ- ACK message is bundled to 1 bit or 2 bits and is carried and sent on the one PUSCH: otherwise. the one PUCCH is sent and the one PUSCH is dropped.  
However, in the same field of endeavor, Takeda teaches,
wherein the plurality of uplink channels comprises one PUCCH and one PUSCH (Takeda; Fig. 2B): and wherein in a case where a starting symbol of the one PUCCH and a starting symbol of the one PUSCH are different and UCI contains only an HARQ-ACK message of more than 2 bits, the HARQ- ACK message is bundled to 1 bit or 2 bits and is carried and sent on the one PUSCH: otherwise. the one PUCCH is sent and the one PUSCH is dropped (Takeda; in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the total is compressed to 2 bits by HARQ-ACK bundling, and the bits may be mapped by the puncturing processing of the PUSCH. Further, in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the HARQ-ACK is transmitted on the PUCCH that is transmitted in the case where the PUSCH does not exist, and a segment in which the PUSCH and the PUCCH temporally overlap may be dropped, Par. 0070 [Note that HUANG teaches in Par. 0097 that  if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying to include the use of bundling as taught by Takeda in order to compress HARQ-ACK bits (Takeda; Par. 0070).

Regarding claim 11, Li-HUANG-Ying-Takeda teaches, The method for the signal transmission of claim 6, wherein in a case where the UCI message is sent on the one PUCCH, at least one of the following conditions is satisfied: 
a number of time domain symbols comprised in the one PUCCH is equal to or less than a number of time domain symbols comprised in the one PUSCH; 
the starting symbol of the one PUCCH is later than the starting symbol of the one PUSCH (HUANG; if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication, Par. 0097); 
a priority of a traffic type corresponding to the one PUCCH is higher than a priority of a traffic type corresponding to the one PUSCH; or 
frequency domain resources used for sending the one PUCCH are frequency domain resources of the one PUSCH or a subset of frequency domain resources of the one PUSCH.  
  The rational and motivation for adding this teaching of HUANG is the same as for Claim 1.

Regarding claim 13, Li-HUANG-Ying teaches, The method for the signal transmission of claim 3, wherein the plurality of uplink channels comprises a plurality of PUCCHs and one PUSCH (HUANG; Although FIG. 7 shows selective multiplexing of a single PUSCH communication and a single PUCCH communication, in some aspects, the UE 120 may selectively multiplex a single PUSCH communication and multiple PUCCH communications, Par. 0100); overlapped symbols of the plurality of PUCCHs and the one PUSCH exist in the time domain, at least one of the plurality of PUCCHs is sent and the one PUSCH is dropped (HUANG; if these communications are not received before the threshold time, then the UE 120 may transmit the PUCCH communication, and may drop the PUSCH communication, Par. 0097).  
	Although HUANG teaches multiplexing a single PUSCH communication and multiple PUCCH communications in Par. 0100, but Li-HUANG-Ying fails to show mapping. However, in the same field of endeavor, Takeda teaches in Fig. 2B  and in Par. 0070 that “in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the HARQ-ACK is transmitted on the PUCCH that is transmitted in the case where the PUSCH does not exist, and a segment in which the PUSCH and the PUCCH temporally overlap may be dropped”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying to include the use of payload as taught by Takeda in order to transmit HARQ-ACK bits on PUCCH (Takeda; Par. 0070).

Regarding claim 23, Li-HUANG-Ying teaches, The method for the signal transmission of claim 1, wherein overlapped symbols of one PUSCH and two PUCCHs exist in the time domain; and UCI of at least one PUCCH of the two PUCCHs is carried on the one PUSCH (HUANG; Although FIG. 7 shows selective multiplexing of a single PUSCH communication and a single PUCCH communication, in some aspects, the UE 120 may selectively multiplex a single PUSCH communication and multiple PUCCH communications, Par. 0100).  
Although HUANG teaches multiplexing a single PUSCH communication and multiple PUCCH communications in Par. 0100, but Li-HUANG-Ying fails to show mapping. However, in the same field of endeavor, Takeda teaches in Fig. 2B  and in Par. 0070 that “in the case where the total of HARQ-ACKs to the PDSCHs transmitted after UL grant exceeds 2 bits, the total is compressed to 2 bits by HARQ-ACK bundling, and the bits may be mapped by the puncturing processing of the PUSCH”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying to include the use of payload as taught by Takeda in order to transmit HARQ-ACK bits on PUSCH (Takeda; Par. 0070).

Regarding claim 24, Li-HUANG-Ying-Takeda teaches, The method for the signal transmission of claim 23, wherein the PUSCH is divided into two regions, which are defined as a first region and a second region, and UCI carried by each of the two PUCCHs is multiplexed and sent on a respective one of the two PUSCH regions (Takeda; element “resource for rate matching”, “resource for puncturing” Fig. 2B ); and wherein the method further comprises: defining a first predefined resource and a second predefined resource in the first region and the second region respectively, wherein the first predefined resource is determined by 1-bit or 2-bit UCI, and the second predefined resource is determined by 2-bit UCI (Takeda; FIG. 2B illustrates a mapping pattern C (pattern C) selected for HARQ-ACK transmission in the case where the number of bits of HARQ-ACK exceeds “2”, Par. 0062; The predetermined number of bits such as … 3 bits, Par. 0072).  
    The rational and motivation for adding this teaching of Takeda is the same as for claim 23.

Regarding claim 26, Li-HUANG-Ying-Takeda teaches, The method for the signal transmission of claim 23, further comprising: defining a predefined resource in the one PUSCH, wherein the predefined resource is determined by N-bit UCI, where N = 2, N = 3 or N = 4 (Takeda; element “resource for puncturing” “HARQ-ACK (particular 2 bits)” Fig. 2B ): 
wherein the N satisfies at least one of the following conditions: 
in a case where N = 2, HARQ-ACK of a first traffic type occupies 1 bit and HARQ-ACK of a second traffic type occupies 1 bit, or the HARQ-ACK of the first traffic type occupies 2 bits (Takeda; the UE applies the pattern A with respect to particular 2 bits, and multiplexes HARQ-ACK into the resource for puncturing, Par. 0063); 
in a case where N = 3, the HARQ-ACK of the first traffic type occupies 1 bit and the HARQ- ACK of the second traffic type occupies 2 bits; or N = 3, the HARQ-ACK of the first traffic  type occupies 2 bits and the HARQ-ACK of the second traffic type occupies 1 bit; or 
in a case where N = 4, the HARQ-ACK of the first traffic type occupies 2 bits, and the HARQ- ACK of the second traffic type occupies 2 bits; 
wherein a priority of the first traffic type is higher than a priority of the second traffic type (HUANG; the UE 120 may be flexibly configured for different requirements (e.g., a latency requirement, a reliability requirement, and/or the like), different types of operations (e.g., URLLC, eMBB), Par. 0099).  
    The rational and motivation for adding this teaching of HUANG and Takeda is the same as for Claim 1 and claim 23.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-HUANG-Ying-OPPO and in further view of LG (LG hereafter) (“UCI on PUSCH and UL channel multiplexing for NR”, 3GPP TSG RAN WG1 Meeting #92, 2017, submitted in IDS).

Regarding claim 9, Li-HUANG-Ying-OPPO teaches, The method for the signal transmission of claim 4. 
Li-HUANG-Ying-OPPO fail to explicitly teach,
wherein in a case where the UCI is sent on the one PUSCH, a symbol capable of being used for UCI mapping is defined as a non-DMRS symbol in the overlapped symbols of the one PUCCH and the one PUSCH.  
However, in the same field of endeavor, LG teaches,
wherein in a case where the UCI is sent on the one PUSCH, a symbol capable of being used for UCI mapping is defined as a non-DMRS symbol in the overlapped symbols of the one PUCCH and the one PUSCH.(LG; When HARQ-ACK piggyback on PUSCH, the same rule is applied to map encoded HARQ-ACK bits to HARQ-ACK REs, regardless of HARQ-ACK puncture or rate match PUSCH … Map HARQ-ACK to REs across as many symbols within PUSCH (excluding DMRS symbol) , Section 1, pg 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying-OPPO to include the use of non DMRS symbol as taught by LG in order to puncture PUSCH (LG; Section 1).


Claim 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-HUANG-Ying and in further view of Takeda-1 et al. (Takeda-1 hereafter) (US 20210377991 A1).

Regarding claim 32, Li-HUANG-Ying teaches, The method for the signal transmission of claim 1.
	Li-HUANG-Ying fail to explicitly teach,
	wherein in a case where the plurality of uplink channels comprises a plurality of PUCCHs, traffic types carried by the plurality of PUCCHs are enhance mobile broadband, eMBB, and ultra-reliable low latency communication, URLLC; wherein if the UE needs to use PUCCH to send eMBB channel state information, eMBB CSI, URLLC CSI, URLLC HARQ-ACK information simultaneously, eMBB CSI is dropped
	However, in the same field of endeavor, Takeda-1 teaches,
wherein in a case where the plurality of uplink channels comprises a plurality of PUCCHs, traffic types carried by the plurality of PUCCHs are enhance mobile broadband, eMBB, and ultra-reliable low latency communication, URLLC (Takeda-1; FIG. 6 may be any of a PUCCH for URLLC … or a PUCCH for eMBB, Par. 0093); 
wherein if the UE needs to use PUCCH to send eMBB channel state information, eMBB CSI, URLLC CSI, URLLC HARQ-ACK information simultaneously, eMBB CSI is dropped (Takeda-1; in a case that the total number of bits of the UCI for URLLC multiplexed on the PUCCH does not exceed the above certain threshold, the user terminal further multiplexes the UCI for eMBB on the PUCCH. In a case that the total number of bits of the UCI for eMBB exceeds a certain threshold based on the maximum coding rate configured for the UCI for eMBB, the user terminal may drop a portion of the UCI for eMBB (for example, CSI, Par. 0096; The UCI type indicates a combination of at least one of the SR, the HARQ-ACK, the CSI, Par. 0077).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying to include the use of dropping rule as taught by Takeda-1 in order to drop CSI (Takeda-1; Par. 0096). 

Regarding claim 34, Li-HUANG-Ying teaches, The method for the signal transmission of claim 1.
	Li-HUANG-Ying fail to explicitly teach,
wherein in a case where the plurality of uplink channels comprises at least one PUCCH and at least one PUSCH, if the UE needs to send eMBB PUCCH and URLLC PUSCH simultaneously, eMBB CSI information is -6-Application No.: 17/054484 Filing Date:November 10, 2020 dropped, and the HARQ-ACK information is mapped on PUSCH data symbols in a puncturing or rate matching manner.
However, in the same field of endeavor, Takeda-1 teaches,
wherein in a case where the plurality of uplink channels comprises at least one PUCCH and at least one PUSCH (Takeda-1; In FIG. 7A, the user terminal controls the transmission of the UCI for eMBB and the data by using the PUSCH. The PUSCH shown in FIG. 7A may be any of a PUSCH scheduled to the user terminal for uplink data for URLLC (URLLC uplink data (URLLC UL data)) (also referred to as PUSCH for URLLC (URLLC PUSCH), Par. 0112), if the UE needs to send eMBB PUCCH and URLLC PUSCH simultaneously, eMBB CSI information is dropped, and the HARQ-ACK information is mapped on PUSCH data symbols in a puncturing or rate matching manner (Takeda-1; In FIG. 7A, the user terminal controls drop of a portion of the UCI for eMBB (for example, the CSI, Par. 0113; In FIGS. 7A … the user terminal performs, on … UCI for eMBB … after the drop control, at least one of … rate matching, and maps the resultant UCI to the PUSCH, Par. 0119; The UCI type indicates a combination of at least one of the SR, the HARQ-ACK, the CSI, Par. 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying to include the use of dropping rule as taught by Takeda-1 in order to drop CSI (Takeda-1; Par. 0096). 


Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li-HUANG-Ying-Takeda-1 and in further view of Guo et al. (Guo hereafter) (US 20200351867 A1).

Regarding claim 33, Li-HUANG-Ying-Takeda-1 teaches, The method for the signal transmission of claim 32, wherein if the UE needs to use PUCCH to send eMBB HARQ-ACK, eMBB CSI, URLLC CSI, URLLC HARQ-ACK information simultaneously, eMBB CSI is dropped and eMBB HARQ-ACK (Takeda-1; HARQ-ACK for URLLC multiplexed on the PUCCH … the HARQ-ACK for eMBB may be bundled … the user terminal may multiplex at least a portion of the CSI for URLLC, Par. 0098-0099; The UCI type indicates a combination of at least one of the SR, the HARQ-ACK, the CSI, Par. 0077 [Note that embb csi not included]).
	Li-HUANG-Ying-Takeda-1 fail to explicitly teach,
eMBB HARQ-ACK is bundled to 1 bit.  
However, in the same field of endeavor, Guo teaches,
	eMBB HARQ-ACK is bundled to 1 bit (Guo; a sequence length of the second UCI is shortened from three bits to one bit through HARQ-ACK bits bundling, Par. 0260 [Note that Par. 0143 teaches that the eMBB UCI is referred to as the second UCI]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li-HUANG-Ying-Takeda-1 to include the use of logical AND operation as taught by Guo in order to bundle HARQ-ACK (Guo; Par. 0115). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416